                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MARK GOLDEN and GENEVA GOLDEN,               )
on behalf of themselves and all              )
others similarly situated,                   )
                                             )
                    Plaintiffs,              )
                                             )         1:20-cv-00627
              v.                             )
                                             )
HIGGINS BENJAMIN, PLLC,                      )
                                             )
                    Defendant.               )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       This is a putative class action by Plaintiffs Mark Golden and

Geneva Golden, on behalf of themselves and all others similarly

situated, against Defendant Higgins Benjamin, PLLC (“Higgins”), a

law firm, alleging violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq.                      Before the court is

Higgins’ motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6).         (Doc. 6.)    For the reasons set forth below,

the motion will be denied.

I.     BACKGROUND

       Higgins is a law firm engaged              in the collection of debts.

(Doc. 1 ¶ 14.)         On April 22, 2020, Higgins sent Plaintiffs a

collection letter, commonly known as a dunning letter, to collect

a    total   balance   of   $903.05     in       allegedly   overdue   homeowners’

association fees.       (Id. ¶¶ 18, 21; Doc. 1-1.)             The letter, which




      Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 1 of 12
Plaintiffs have attached to their complaint, reads in relevant

part:

           You are notified as follows in accordance with the
      [FDCPA]: This law firm is a debt collector. This letter
      is an attempt to collect a debt and any information
      obtained will be used for that purpose.       Unless you
      dispute the validity of this debt, or any portion, within
      30 days after receipt of this letter, the debt will be
      assumed to be valid. If you notify us in writing within
      30 days after receipt of this letter that this debt, or
      any portion, is disputed, we will obtain verification of
      the debt or a copy of any judgment, and a copy of such
      verification or judgment will be mailed to you. If you
      notify us in writing within the 30 day period that the
      debt, or any portion, is disputed or if you request the
      name and address of the original creditor, our firm will
      cease collection of the debt, or any disputed portion,
      until we obtain verification of the debt or a copy of a
      judgment, or the name and address of the original
      creditor, and a copy of such verification or judgment,
      or name and address of the original creditor is mailed
      to you.   Upon your written request within the 30 day
      period, our firm will provide you with the name and
      address of the original creditor, if different from the
      current creditor.

(Doc. 1-1 at 5 (emphasis added).)

        On   July   8,    2020,   Plaintiffs     filed   this   action   against

Higgins, alleging one violation of the FDCPA.              (Doc. 1.)     Higgins

moved to dismiss Plaintiffs’ cause of action for failure to state

a claim.      (Doc. 6.)        Plaintiffs responded in opposition, and

Higgins replied.         (Docs. 8, 10.)       The motion is now fully briefed

and ready for resolution.

II.   ANALYSIS

      A.     Legal Standard

      Federal Rule of Civil Procedure 8(a)(2) provides that a

                                          2



      Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 2 of 12
complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”         Fed. R. Civ. P.

(8)(a)(2).    Under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, (2007)).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”    Id.   In considering a Rule 12(b)(6) motion,

a court “must accept as true all of the factual allegations

contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam), and all reasonable inferences must be drawn

in the plaintiff’s favor.     Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997).       However, mere legal conclusions are not

accepted as true, and “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”    Iqbal, 556 U.S. at 678.

     B.     Violation of § 1692g(a)

     The sole claim raised by Plaintiffs alleges a violation of 15

U.S.C. § 1692g(a), which provides in pertinent part:

     Within five days after the initial communication with a
     consumer in connection with the collection of any debt,
     a debt collector shall, unless the following information
     is contained in the initial communication or the


                                    3



    Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 3 of 12
     consumer has paid the debt, send the consumer a written
     notice containing . . .

     (3) a statement that unless the consumer, within thirty
     days after receipt of the notice, disputes the validity
     of the debt, or any portion thereof, the debt will be
     assumed to be valid by the debt collector[.]

“Congress included the debt validation provisions in order to

guarantee that consumers would receive adequate notice of their

legal rights.”         Miller v. Payco–General Am. Credits, Inc., 943

F.2d 482, 484 (4th Cir. 1991).                  To determine whether notice is

adequate, the court applies the “least sophisticated consumer”

standard.    See United States v. Nat'l Fin. Servs., Inc., 98 F.3d

131, 139 (4th Cir. 1996).            This standard ensures that the FDCPA

protects all consumers — “the gullible as well as the shrewd.”

Id. at 136.      “[T]he fact that a false statement may be obviously

false to those who are trained and experienced does not change its

character,      nor    take   away    its       power    to    deceive   others     less

experienced.”         Id. (quoting F.T.C. v. Standard Educ. Soc'y, 302

U.S. 112, 116 (1937)).          However, the least sophisticated consumer

isn’t   “tied    to    the    very   last       rung    on    the   [intelligence   or]

sophistication ladder.”          Garcia-Contreras v. Brock & Scott, PLLC,

775 F. Supp. 2d 808, 817 (M.D.N.C. 2011) (quoting Gonzalez v.

Kay, 577 F.3d 600, 603 (5th Cir. 2009)) (alteration in original).

The least sophisticated consumer standard both protects naive

consumers and “prevents liability for bizarre or idiosyncratic

interpretations of collection notices by preserving a quotient of

                                            4



    Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 4 of 12
reasonableness and presuming a basic level of understanding and

willingness to read with care.”                Id. (quoting Nat'l Fin. Servs., 98

F.3d at 136).         Under the “least sophisticated consumer” standard,

a statement is false or misleading if “it can be reasonably read

to   have   two    or       more    meanings,      one     of   which   is    inaccurate.”

Kirkpatrick v. TJ Servs., Inc., 379 F. Supp. 3d 539, 541 (E.D. Va.

2019) (citing decisions from the Second, Third, Sixth, and Ninth

Circuits applying the same standard, but noting that the Fourth

Circuit “has not opined on the issue”); see also Laporte v. Midland

Funding LLC, No. 5:19-CV-000073, 2020 WL 2814184, at *3 (W.D. Va.

May 29, 2020).        The test requires a court to consider a statement's

“capacity    .    .     .    to    mislead,”       such    that   “evidence     of   actual

deception is unnecessary.”              Nat'l Fin. Servs., 98 F.3d at 139.

      Plaintiffs        do    not     dispute       that    the    dunning     letter,   in

accordance with the requirements of 15 U.S.C. § 1692g(a), notifies

them that the debt will be assumed valid in the absence of a timely

dispute     and    that       the    debt      referenced         was   the   homeowners’

association fees.             Plaintiffs allege, however, that the letter

fails to comply with 15 U.S.C. § 1692g(a)(3) because it “fails to

inform Plaintiff[s] that the Debt will be assumed to be valid by

Defendant.”       (Doc. 1 ¶ 26 (emphasis in original); see Doc. 1-1 at

5 (“Unless you dispute the validity of this debt, or any portion,

within 30 days after receipt of this letter, the debt will be

assumed to be valid.”).) Plaintiffs allege that this failure could

                                               5



     Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 5 of 12
lead the least sophisticated consumer to be “uncertain about what

entity will make the assumption and for what purpose.”                   (Id. ¶ 53;

Doc. 8 at 4.)            Plaintiffs assert, in the absence of language

indicating the identity of who will assume the debt to be valid,

“that    the     least   sophisticated    consumer     could       be   misled    into

believing that their debt will be determined to be valid by a

court, credit reporting agency, or other authority.”                     (Doc. 8 at

5–6 (internal quotation marks and punctuation omitted).)                           In

response, Higgins argues that the absence of identifying language

in the relevant sentence is not misleading because the letter

clearly indicates that Higgins “is a debt collector.”                    (Doc. 7 at

5.)   Higgins refers to other portions of the same paragraph which

indicate the responsibilities of the firm in relation to the debt

and asserts that, taken together, the letter makes clear that only

the firm will assume the debt to be valid.                 (Id.)

      As Higgins correctly argues, there is no requirement in the

FDCPA     that    a   debt   collector       quote   the    statute's      language

verbatim.      See Kirkpatrick, 379 F. Supp. 3d at 542; Emanuel v. Am.

Credit Exch., 870 F.2d 805, 808 (2d Cir. 1989).                    When reviewing a

debt collection notice, the court must review the document as a

whole in order to evaluate whether the notice would sufficiently

inform a least sophisticated debtor of their rights under the

FDCPA.     Garcia-Contreras, 775 F. Supp. 2d at 817–18; Smith v.

Dynamic    Recovery       Sols.   LLC,   No.    2:19-CV-00135-DCN,         2019    WL

                                         6



      Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 6 of 12
2368460, at *5 (D.S.C. June 5, 2019).            “The test for whether the

collection letter violates § 1692g is whether the letter, taken as

a whole, would confuse the unsophisticated consumer about his or

her rights.”     Orr v. Westport Recovery Corp., 941 F. Supp. 2d 1377,

1382 (N.D. Ga. 2013) (quoting Farley v. Diversified Collection

Servs.,      Inc., No.   98–2108,   1999   WL   965496,   at   *3    (N.D.   Ill.

September 30, 1999)).

      “[I]n reading a statute, [the court must] assume all language

has a purpose.      Thus, the language of the ‘debt collector’ in each

section must have a purpose.”       Galuska v. Collectors Training Inst.

of Ill., Inc., No. 3:07–CV–2044, 2008 WL 2050809, at *5 (M.D. Pa.

May    13,     2008).      By   including       the   term     “by    the    debt

collector,” § 1692g(a)(3) expressly intended the notice to convey

the specific validation limitation to the consumer — that the debt

would be assumed valid by only the debt collector and only for

collection purposes.        See Harlan v. NRA Group, LLC, Civil Action

No. 10–cv–0324, 2011 WL 500024, at *3–4 (E.D. Pa. Feb. 9, 2011).1

“The statutorily required validation notice is intended to convey

to the consumer that failure to dispute the debt permits the debt

collector to proceed for collection purposes on the ‘temporary

fiction’ that the debt is valid [, that f]ailure to dispute a debt



1
  The dunning letter’s statement in Harlan that the debt would be
“presumed” (rather than “assumed”) to be valid provided an additional
deficiency.   Nevertheless, the omission of “by the debt collector”
created sufficient uncertainty to state a claim. Id. at *4.

                                       7



      Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 7 of 12
has no legal effect on a debtor's rights . . . [and that i]n any

subsequent collection action, the burden would remain on the debt

collector . . . to prove the validity of the debt.”                Id.

     This court has not previously addressed whether the absence

of identifying language in relation to the assumption of validity

in a collection letter renders the notice misleading.                However, in

Fariasantos v. Rosenberg & Assocs., LLC, the Eastern District of

Virginia faced this very question.               See 2 F. Supp. 3d 813 (E.D.

Va. 2014).      In that case, the plaintiff received a dunning letter

that stated, “Unless you dispute this debt or any part thereof,

within 30 days after receiving this notice, the debt will be

assumed as valid.”       Id. at 816.       The plaintiff alleged that the

letter was misleading, and the court agreed.              Viewing the dunning

letter holistically, the court found that the letter’s use of “this

office”   and    “we”   elsewhere    in    the    same   paragraph    failed    to

sufficiently make clear that it was only the debt collector who

would assume the debt to be valid.           Id. at 823.        Rather, the key

sentence,    worded     passively,   was    considered     to    “obscure”     the

identity of who would consider the debt to be valid and for what

purposes.    Id.    The court explained that to read in an identity

would be to “assume the presence and import of words that are

simply not there.”       Id.   Thus, “even in light of the surrounding

sentences and the general context of the [l]etter,” the court

found, it “cannot extract substantive meaning from a sentence that

                                       8



    Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 8 of 12
was drafted in a way that obscures such meaning.”             Id.

       Here, as with the letter in Fariasantos, the key sentence is

worded passively, fails to identify who is to assume that the debt

is    valid,   and   does   not   indicate   the   purposes   for   which   the

assumption is to be made.            Further, nothing in the context or

language of the surrounding paragraph indicates that it is the

debt collector who will assume the validity of the debt and only

for collection purposes.          Although Higgins is not required to use

“magic words” in order to comply with the FDCPA, it “must include

some language that makes clear it is only the debt collector that

may assume validity and only for collection purposes; otherwise

the debtor is left uncertain about what entity will make the

assumption and for what purpose.”             Harlan, 2011 WL 500024, at

*3.    “When read in the context of the entire [letter], the phrase

‘will be [assumed] valid’ and the subsequent omission of any

reference to the entity that will be ‘[assuming]’ the debt [might]

confuse or mislead the least sophisticated debtor into believing

that her debt would be determined to be valid by an entity of

authority [other than the debt collector].”            Orr, 941 F. Supp. 2d

at 1382 (quoting Smith v. Hecker, No. CIV.A. 04-5820, 2005 WL

894812, at *6 (E.D. Pa. Apr. 18, 2005)) (alterations in original). 2


2
  Smith’s dunning letter is distinguishable in that it noted that the
debt would be “assessed” (rather than “assumed”) valid.         But the
defendant’s motion to dismiss was nevertheless denied because the letter
also failed to indicate that it was only the debt collector, not others,
who would make that determination. Id. at *6.

                                        9



      Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 9 of 12
Here, the exclusion in the key sentence of the statutory language

regarding the identity of who may assume the debt to be valid or

the purposes of that assumption is sufficient to state a violation

of the FDCPA.

        In    support    of      its      position     that    the     language      is    not

misleading, Higgins relies on Vitullo v. Mancini, in which an

argument       similar      to     that   of    the    Plaintiffs      was   found    to     be

“unavailing.”         See 684 F. Supp. 2d 747, 757 (E.D. Va. 2010).

However, that decision did not explain its reasoning in detail and

did not focus exclusively on the absence of the contested language

here.        Further, since Vitullo was decided, other judges in the

same district have twice accepted the argument made by Plaintiffs

here.    See Fariasantos, 2 F. Supp. 3d 813; DeCapri v. Law Offs. of

Shaprio Brown & Alt, LLP, No. 3:14CV201-HEH, 2014 WL 4699591, at

*6 (E.D. Va. Sept. 19, 2014).                  So have the vast majority of courts

that have considered the issue.                  See Orr, 941 F. Supp. 2d at 1382;

Sevela v. Kozeny & McCubbin, L.C., No. 8:18CV390, 2018 WL 10228300,

at *5 (D. Neb. Nov. 29, 2018); Allah-Mensah v. Law Off. of Patrick

M. Connelly, P.C., No. CV PX-16-1053, 2016 WL 6803775, at *8 (D.

Md. Nov. 17, 2016); Philip v. Sardo & Batista, P.C., No. CIV.A.

11-4773       SRC,   2011     WL    5513201,      at    *5   (D.N.J.    Nov.    10,       2011)

(rejecting       multiple        references      to    “we”   and    “this     office”      as

sufficient to comply with the statutory requirement); Harlan, 2011

WL 500024, at *3; Galuska, 2008 WL 2050809, at *6; Hecker, 2005 WL

                                                10



   Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 10 of 12
894812, at *6; Guerrero v. Absolute Collection Serv., Inc., No.

1:11-CV-02427-JEC, 2011 WL 8183860, at *4 (N.D. Ga. Oct. 6, 2011);

Koch v. Atkinson, Diner, Stone, Mankuta, & Ploucha, P.A., No. 11-

80894-CIV, 2011 WL 4499100, at *3 (S.D. Fla. Sept. 27, 2011); see

also McWilliams v. Advanced Recovery Sys., Inc., 174 F. Supp. 3d

936, 943-44 (S.D. Miss. 2016).

       Higgins argues that any ambiguity regarding the assuming

entity is eliminated by the statement, “This law firm is a debt

collector,” and the use of identifying phrases, “we,” “us,” and

“our firm” in other sentences in the relevant paragraph.            However,

viewing Higgins’s debt collection letter as a whole, and from the

perspective of the least sophisticated consumer, the presence of

identifying language elsewhere in the same paragraph, combined

with   the   conspicuous   absence    in   the   key   sentence,   does      not

eliminate    the   ambiguity   but   may   increase    the   tendency   to   be

misleading.    As other courts interpreting similar language have

found, the least sophisticated consumer could read this absence to

indicate that the debt would be assumed valid by an entity other

than the firm.      See, e.g., Fariasantos, 2 F. Supp. 3d at 823;

Philip, 2011 WL 5513201, at *5 (“In fact, the notice could be read

as confusing or misleading because of the fact that ‘I’ and ‘this

office’ was used so frequently in other contexts within the notice

but not used after the clause regarding the assumption of the

validity of the debt.”); Galuska,          2008 WL 2050809, at *5 (“[T]he

                                     11



   Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 11 of 12
notice could be read as confusing or misleading because of the

fact that ‘we’ and ‘this office’ was used so frequently in other

contexts within the notice, but not mentioned in the context of

the sentence regarding the assumption of the debt.”).

     Plaintiffs are therefore correct that the phrases “we,” “us,”

and “our firm” do not sufficiently inform a least sophisticated

consumer that the assumption of the debt is limited to Higgins and

not some other entity such as a credit reporting agency or court.

In light of the absence of identifying language as to the key

sentence here, Plaintiffs have sufficiently stated a claim for

violations of the FDCPA upon which relief may be granted.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Defendant’s motion to dismiss

(Doc. 6) is DENIED.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge
January 4, 2021




                                   12



   Case 1:20-cv-00627-TDS-LPA Document 12 Filed 01/04/21 Page 12 of 12
